EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristine M. Yates, Registration No. 75,573 on January 28, 2021.

The application has been amended as follows: 

1.	(Currently Amended) An apparatus comprising:
one or more computer readable storage devices; and
program instructions stored on the one or more computer readable storage devices for presenting a user interface to a collaboration service that, when executed by a processing system, direct the processing system to at least:
in the user interface, render a shared document and a list of users;
receive information from the collaboration service indicative of a collaboration state of a user in the list of users, wherein the collaboration state of the user comprises one in a set of possible collaboration states, and wherein the set of possible collaboration states comprises a presently editing state and an idle state; 
identify, based at least in part on the collaboration state of the user, which combination of collaboration commands of multiple combinations of the collaboration commands to associate specifically with the user, wherein each of the multiple 
responsive to a selection of the user, render, in the user interface, the combination of the collaboration commands specifically associated with the user; 
wherein when the collaboration state of the user comprises the presently editing state, the combination of the collaboration commands includes an instant message command and a call command and excludes an invite again command; and
wherein when the collaboration state of the user comprises the idle state, the combination of the collaboration commands includes the invite again command and excludes the instant message command and the call command.

2.	(Previously Presented) The apparatus of claim 1 wherein the program instructions further direct the processing system to merge a base list of users associated with the shared document with an other list consisting of users presently editing the shared document, wherein merging the base list and the other list produces the list of users.
3.	(Previously Presented) The apparatus of claim 1 wherein the program instructions further direct the processing system to render the list of users in an order based at least in part on a collaboration state of each user of the list of users.
4.	(Previously Presented) The apparatus of claim 1 wherein the collaboration commands are selectable to initiate communication actions with the user. 

receive updates, from the collaboration service, indicative of updated collaboration states associated with the list of users; and
responsive to the updates, re-order the list of users based at least in part on the updated collaboration states.
6.	(Canceled). 
7.	(Previously Presented) The apparatus of claim 1 wherein the collaboration commands comprise an instant message command, an email command, a call command, a follow command, a nudge command, and an invite again command.
8.	(Canceled).
9.	(Previously Presented) The apparatus of claim 3 wherein the program instructions further direct the processing system to render, at a top position in the list of users, users that have the presently editing state.
10.	(Original) The apparatus of claim 1 wherein the shared document comprises one of a word processing document, a spreadsheet workbook, and a presentation document.
11.	(Currently Amended) A computer-implemented method of operating a collaboration service comprising:
	monitoring a collaboration state of a user of a plurality of users associated with a shared document, wherein the collaboration state of the user comprises one in a set of possible collaboration states, and wherein the set of possible collaboration states comprises a presently editing state and an idle state;
identifying, based at least in part on the collaboration state of the user, which combination of collaboration commands of multiple combinations of the collaboration commands to surface in association with the user, wherein each of the multiple combinations of the collaboration commands corresponds to a different one of the set of possible collaboration states; and
updating, with the collaboration state of the user and the combination of the collaboration commands, a plurality of applications associated with the user;
wherein when the collaboration state of the user comprises the presently editing state, the combination of the collaboration commands includes an instant message command and a call command and excludes an invite again command; and
wherein when the collaboration state of the user comprises the idle state, the combination of the collaboration commands includes the invite again command and excludes the instant message command and the call command.

12.	(Currently Amended) The computer-implemented method of claim 11 wherein the collaboration commands are selectable to initiate communication actions with a given one of the plurality of users.
13.	(Currently Amended) The computer-implemented method of claim 11 further comprising organizing the plurality of users in an order based at least in part on a collaboration state of each user of the plurality of users.
14.	(Currently Amended) The computer-implemented method of claim 11 further comprising merging a base list of users associated with the shared document with an other list consisting of users presently editing the shared document, wherein merging the base list and the other list produces the list of users.  
15.	(Currently Amended) A method of presenting a user interface to a collaboration service, the method comprising:
	in the user interface, rendering a shared document and a list of users;
receiving information from the collaboration service indicative of a collaboration state of a user in the list of users, wherein the collaboration state of the user comprises one in a set of possible collaboration states, and wherein the set of possible collaboration states comprises a presently editing state and an idle state; 
identifying, based at least in part on the collaboration state of the user, which combination of collaboration commands of multiple combinations of the collaboration commands to associate specifically with the user, wherein each of the multiple combinations of the collaboration commands corresponds to a different one of the set of possible collaboration states; and 
responsive to a selection of the user, rendering, in the user interface, the combination of the collaboration commands specifically associated with the user; 
wherein when the collaboration state of the user comprises the presently editing state, the combination of the collaboration commands includes an instant message command and a call command and excludes an invite again command; and
wherein when the collaboration state of the user comprises the idle state, the combination of the collaboration commands includes the invite again command and excludes the instant message command and the call command.

16.	(Previously Presented) The method of claim 15 further comprising, responsive to a selection of a collaboration command, launching a communication service through which a communication action is performed.
17.	(Previously Presented) The method of claim 15 further comprising rendering the list of users in an order based at least in part on a collaboration state of each user in the list of users.
18.	(Previously Presented) The method of claim 15 wherein the collaboration commands are selectable to initiate communication actions with a given user in the list of users.
19.	(Previously Presented) The method of claim 17 further comprising:
receiving updates, from the collaboration service, indicative of updated collaboration states associated with the list of users; and 
responsive to the updates, re-order the list of users based at least in part on the updated collaboration states.  
20.	(Currently Amended) The method claim [[19]] 15  wherein the collaboration commands comprise an instant message command, an email command, a call command, a follow command, a nudge command, and an invite again command.

21.	(Currently Amended) The computer-implemented method of claim 13 further comprising: 
receiving updates, from the collaboration service, indicative of updated collaboration states associated with the plurality of users; and
responsive to the updates, re-ordering the plurality of users based at least in part on the updated collaboration states.

22.	(Currently Amended) The computer-implemented method of claim 13 further comprising rendering, at a top position of the order, users that have the presently editing state.

REASONS FOR ALLOWANCE
Claims 1-5, 7 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record includes Davis et al. (Davis), US Patent No. 9,614,880, Pratley et al. (Pratley), US Patent Application Publication No. US 2004/0267871 and Wengrovitz, US Patent Application Publication No. US 2007/0266077.
Davis discloses a method including providing, by a server computer, a shared workspace for facilitating collaborative work by a plurality of users with respect to a plurality of shared-access objects and obtaining real-time activity information describing ongoing actions currently being performed with respect to one or more of the shared-access objects (Abstract).  Davis further discloses in col. 3, lines 19-36: a user interface that allows a defined group of users to utilize an access restricted system in which information can be shared between users for the purpose of collaboratively working on a project.  Davis further discloses an interface displays the activity stream about users for the shared workspace, wherein the interface also displays the status of each user such as user Jane Smith is currently editing document, John Doe is currently commenting and viewing the shared document, and the status of a given user within the shared workspace can be viewing, editing, idle, and offline (Figure 4, col. 4, line 59- col. 5, line 59 and col. 7, lines 12-25).  
Pratley discloses Pratley discloses methods, system and apparatus for viewing and managing collaboration data from within the context of a shred electronic document comprising a document editing pane is displaying for editing the shared document and a collaboration pane for displaying the collaboration data such as identities of one or more collaborators and task (Abstract).  Pratley further discloses the collaboration pane displays identities (users) 96A-96D with status either current on-line or offline (states of user) (paragraphs [0053], [0055] and Figures 6-7).  Pratley further discloses selecting the user 96C which is “Ethan Benstein” with a mouse command, or other type of input command, and a context menu 98 is displayed that includes information related to the selected identity user 96C, wherein the context menu 98 includes a menu item that identifies the current on-line or off-line status of the selected identify, for example, if the currently selected identity is on-line, the menu may be selected by a user to initiate an instant messaging conversation with the selected member, and if the currently selected member is off-line, a selection of the menu item will result in the creation of a new email-message directed toward the selected user (paragraphs [0055] and [0059]).
Wengrovitz discloses establishing a unidirectional voice event between 2 parties using a conference bridge, wherein party 1 is able to view presence information about the contact before deciding to depress a PTT button, and the presence information may include online or offline status, schedule information, location information, and station status such as busy or not busy (paragraph [0076]).  Wengrovitz further discloses the conference bridge is charged with placing calls and receiving calls and for conferencing multiple call legs together for collaboration sessions (paragraph [0080]).  Wengrovitz further discloses a user interface displays presence information available for each user, for example, presence data about Joe Cass states that his agenda is available and that is available for phone interaction, it also states that he is accepting push to talk events (paragraph [0058]).  Wengrovitz further discloses the presence options indicates that he is not online for IM and is not logged in for video, wherein the presence options may include fewer or more indicators (paragraph [0058]).
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “the set of possible collaboration states comprises a presently editing state and an idle state”, “when the collaboration state comprises the presently editing state, the combination of the collaboration commands includes an instant message command and a call command and excludes an invite again command” and “when the collaboration state comprises the idle state, the combination of the collaboration commands includes the invite again command and excludes the instant message command and the call command”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177